Opinion issued August 26, 2014




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-13-00870-CV
                            ———————————
                    HARRIS COUNTY, TEXAS, Appellant
                                        V.
    SOUTHERN COUNTY MUTUAL INSURANCE COMPANY, Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                       Trial Court Case No. 1003917


                          MEMORANDUM OPINION

      In this interlocutory appeal, 1 appellant, Harris County, Texas, challenges the

trial court’s order denying its summary-judgment motion in a suit for negligence

brought against it by appellee, Southern County Mutual Insurance Company

1
      See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(5) (Vernon Supp. 2013).
(“Southern”). In three issues, Harris County contends that the trial court, based on

Harris County’s governmental immunity, lacked subject-matter jurisdiction over

Southern’s suit.

      We reverse the order of the trial court and render judgment dismissing

Southern’s suit against Harris County for want of jurisdiction.

                                   Background

      In its original petition, Southern alleged that on August 18, 2010, Harris

County Sheriff’s Office (“HCSO”) Deputy C. Hudson caused the patrol car that he

was driving to collide with a parked car owned by Julieta Franeschi, Southern’s

insured. Southern considered the car a total loss and paid Franeschi’s claim for

property damages. Southern further alleged that Hudson, while acting within the

course and scope of his employment, engaged in conduct that “involved an

extreme degree of risk to the property of others” and acted with “conscious

indifference to,” or “reckless disregard for,” the “rights, safety and welfare of

others, such as [Franeschi].” It asserted that Harris County is liable as Hudson’s

employer for his “grossly negligent and/or reckless conduct.”

      Harris County answered and filed a summary-judgment motion, arguing that

it is entitled to governmental immunity because Deputy Hudson had official

immunity at the time of the collision. 2 Harris County argued that Hudson is


2
      See TEX. CIV. PRAC. & REM. CODE ANN. §101.021(1)(B) (Vernon 2011).

                                         2
entitled to official immunity because, at the time of the collision, he was

performing his duties in good faith and exercising discretion in responding to a

life-threatening situation. Harris County attached to its summary-judgment motion

Hudson’s affidavit and deposition testimony; the affidavit of Harris County

Constable’s Office, Precinct Four, Captain Paul Staton; the HCSO accident report;

and the County Auditor’s accident report.

      In his affidavit and deposition, Deputy Hudson testified that on August 18,

2010, upon being dispatched to an attempted suicide in progress about eight miles

from his location, he activated the emergency lights and siren on his patrol car and

drove down Magnolia Point Drive at an estimated speed of 80 to 90 miles per

hour.3 After about a “mile or two,” Hudson hit a “bump” or “hump” in the road,

lost control of his car, and hit a mailbox and a chain-link fence before finally

hitting Franeschi’s parked car.

      In its response, Southern argued that Deputy Hudson, at the time of the

collision, was not acting in good faith because he was traveling at approximately

80 miles per hour on a street with a posted speed limit of 30 miles per hour. It

asserted that after the HCSO accident investigation, Hudson was found to be at

fault and was reprimanded and suspended from duty. In support of its assertions,



3
      According to the HCSO accident report, the posted speed limit for this area was 30
      miles per hour.

                                           3
Southern also attached Hudson’s deposition and a copy of the HCSO accident

report.

                                Standard of Review

      To prevail on a summary-judgment motion, a movant has the burden of

proving that it is entitled to judgment as a matter of law and there is no genuine

issue of material fact. TEX. R. CIV. P. 166a(c); Cathey v. Booth, 900 S.W.2d 339,

341 (Tex. 1995). When “deciding whether there is a disputed, material fact issue

precluding summary judgment, evidence favorable to the non-movant will be taken

as true.” Nixon v. Mr. Prop. Mgmt. Co., 690 S.W.2d 546, 548–49 (Tex. 1985).

“Every reasonable inference must be indulged in favor of the non-movant and any

doubts [must be] resolved in its favor.” Id. at 549. When a defendant moves for

summary judgment, it must either (1) disprove at least one essential element of the

plaintiff’s cause of action or (2) plead and conclusively establish each essential

element of its affirmative defense, thereby defeating the plaintiff’s cause of action.

Cathey, 900 S.W.2d at 341; Yazdchi v. Bank One, Tex., N.A., 177 S.W.3d 399, 404

(Tex. App.—Houston [1st Dist.] 2005, pet. denied).

                             Governmental Immunity

      In three issues, Harris County argues that the trial court erred in denying its

summary judgment on the ground that the trial court lacked subject-matter

jurisdiction over Southern’s suit because Deputy Hudson, at the time of the



                                          4
collision, was performing his duties in good faith and Southern “failed to offer

legally sufficient proof to controvert [Harris County’s] showing of good faith.”

Harris County asserts, thus, that Hudson had official immunity and it had

governmental immunity from Southern’s negligence claim.

      Under the common-law doctrine of sovereign immunity, the state cannot be

sued without its consent. City of Hous. v. Williams, 353 S.W.3d 128, 134 (Tex.

2011).    “Governmental immunity operates like sovereign immunity to afford

similar protection to subdivisions of the State, including counties, cities, and

school districts.” Harris Cnty. v. Sykes, 136 S.W.3d 635, 638 (Tex. 2004). Like

sovereign immunity, “governmental immunity has two components: immunity

from liability, which bars enforcement of a judgment against a governmental

entity, and immunity from suit, which bars suit against the entity altogether.”

Tooke v. City of Mexia, 197 S.W.3d 325, 332 (Tex. 2006) (footnote omitted).

Governmental immunity from suit deprives a trial court of subject-matter

jurisdiction. See Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 225–

26 (Tex. 2004).

         Under the doctrine of governmental immunity, Harris County cannot be

liable for the torts of its officials like Deputy Hudson unless there is a waiver of

immunity. Mount Pleasant Indep. Sch. Dist. v. Estate of Lindburg, 766 S.W.2d
208, 211 (Tex. 1989). The Texas Legislature has granted a limited waiver of



                                         5
sovereign and governmental immunity for property damage caused by “the

negligence of an employee acting within his scope of employment” if the injuries

“arise[] from the operation or use of a motor-driven vehicle.” TEX. CIV. PRAC. &

REM. CODE ANN. § 101.021(1)(A) (Vernon 2011). This waiver of immunity also

requires proof that the “employee would be personally liable to the claimant

according to Texas law.” Id. § 101.021(1)(B). Conversely, if the employee is

protected from liability because of official immunity, the governmental entity is

shielded from liability on the basis of its sovereign or governmental immunity.

Univ. of Hous. v. Clark, 38 S.W.3d 578, 580 (Tex. 2000). Thus, if Hudson is

immune from tort liability under the doctrine of official immunity, Harris County

is also immune.

      Generally, governmental employees are not personally liable for acts

performed within the scope of their duties. Alamo Workforce Dev., Inc. v. Vann,

21 S.W.3d 428, 434 (Tex. 2000). They are entitled to official immunity from suit

arising from (1) the performance of their discretionary duties (2) conducted within

the scope of their authority and (3) in good faith. Telthorster v. Tennell, 92 S.W.3d
457, 461 (Tex. 2002); City of Lancaster v. Chambers, 883 S.W.2d 650, 653 (Tex.

1994). Official immunity is an affirmative defense, and a government official

must plead and prove the above three elements. Clark, 38 S.W.3d at 580. If the

government official does not prove each element of official immunity, the burden



                                         6
does not shift to the plaintiff to come forward with controverting evidence. Tex.

Dep’t of Pub. Safety v. Rodriguez, 344 S.W.3d 483, 488–89 (Tex. App.—Houston

[1st Dist.] 2011, no pet.). Where the above three-part test for official immunity is

satisfied, the employee and the government are protected from suit, even if they

acted negligently. DeWitt v. Harris Cnty., 904 S.W.2d 650, 653–54 (Tex. 1995).

      Here, Southern, in its response to Harris County’s summary-judgment

motion, challenged only whether Deputy Hudson was acting in good faith when he

caused his patrol car to collide with Franeschi’s parked car.

      In Chambers, the Texas Supreme Court articulated a standard of objective

legal reasonableness for the measurement of a government official’s good faith,

without regard to the official’s subjective state of mind. 883 S.W.2d at 656. To

establish good faith, Harris County must demonstrate that a reasonably prudent

officer, under the same or similar circumstances as Deputy Hudson, could have

believed that his actions were justified. Id. That Hudson was negligent will not

defeat good faith; the objective good-faith test “does not inquire into ‘what a

reasonable person would have done,’ but into ‘what a reasonable officer could have

believed.’” Telthorster, 92 S.W.3d at 465 (quoting Wadewitz v. Montgomery, 951
S.W.2d 464, 467 n.1 (Tex. 1997)). Thus, good faith is established as a matter of

law when an official’s factual recitation is otherwise supported by the evidence.




                                          7
Medina Cnty. Comm’rs Court v. Integrity Grp., Inc., 944 S.W.2d 6, 10 (Tex.

App.—San Antonio 1996, no writ).

      The Chambers good-faith standard is subject to a balancing test of two

competing considerations: (1) the “need” for the official’s actions versus (2) the

“risk” entailed by the official’s conduct. Rodriguez, 344 S.W.3d at 491–92; City of

Pasadena v. Belle, 297 S.W.3d 525, 531 (Tex. App.—Houston [14th Dist.] 2009,

no pet.). The “need” consideration is determined by factors such as the seriousness

of an offense or accident to which an officer is responding, whether the officer’s

immediate presence is necessary to prevent injury or loss of life, and the

availability of reasonable alternative courses of action that could achieve a

comparable result. Wadewitz, 951 S.W.2d at 467; Rodriguez, 344 S.W.3d at 491.

The “risk” consideration is determined by the nature, severity, and likelihood of

the harm the officer’s actions could cause, and whether the risk of harm would be

clear to a reasonably prudent officer. Rodriguez, 344 S.W.3d at 491. Thus, to

establish it is entitled to summary judgment here, Harris County’s summary-

judgment evidence “must conclusively prove that a reasonably prudent officer in

the same or similar circumstances [as Deputy Hudson] could have believed the

need” to drive at 80 miles per hour to reach the scene of an attempted suicide

“outweighed the risk of harm to the public.” See id. at 495. The movant’s




                                        8
summary-judgment evidence must “establish facts upon which the court could base

its legal conclusion.” Clark, 38 S.W.3d at 586.

      Once evidence of objective good faith is presented, “the nonmovant must

meet ‘an elevated standard of proof’ to defeat the official immunity defense” by

showing that “‘no reasonable official could have thought that the facts were such

that they justified the official’s conduct.’” Rodriguez, 344 S.W.3d at 490–91

(quoting Chambers, 883 S.W.2d at 656–57). In other words, “the nonmovant must

show that a public official in the same position ‘could not have reasonably reached

the decision in question.’” Id. at 491 (quoting Chambers, 883 S.W.2d at 657 n.7).

We note that the official’s actions are reviewed based on the facts known at the

time of the incident, rather than on subsequently obtained evidence, putting the

focus on “whether a reasonable official in light of the information possessed . . . at

the time [he] acted could have believed the actions were justified.” Id.

      In his affidavit, Deputy Hudson testified, in pertinent part:

             3.    On August 18, 2010 at approximately 2:30 pm I was on
      duty in my job as a Deputy Sheriff on patrol. . . . I received a priority
      one call from the Sheriff’s Department dispatcher about a suicide in
      progress at a nearby residence. The residence was approximately six
      or eight miles from where I was when I received the call. . . .

            [4.] When I received the call I activated my lights and sirens
      on my patrol car and proceeded toward the house where the attempted
      suicide had been reported.




                                          9
      5.     When I was responding to the call, I had several
decisions to make. Among these decisions were what route I should
take and at what speed I should travel.
       6.     I decided to travel on Magnolia Point Dr. to get to the
residence of the attempted suicide. I had traveled on this road before
and was familiar with it and thought it would be the quickest and
safest route to the site.
       I also had discretion as to what speeds to drive when
responding to the emergency. When I was travelling to the residence
of the attempted suicide I was at times travelling at approximately 80
or 90 mph[] on Magnolia Point, although I am not sure of my exact
speed when I had the accident. Even at 80 or 90 mph however I
thought this was a safe and appropriate speed to travel under the
circumstances. I could have driven at a slower speed but, weighing
the need to respond to the emergency, thought this high rate of speed
was safe.

      7.      I lost control over my vehicle when I hit a bump or hump
in the road. There was no road sign for the bump or the hump.
Generally these are marked by a street sign. In fact, shortly after my
accident a street sign was placed by the side of this road warning
drivers of the bump or the hump in the road.

       8.    I thought it was necessary to travel at a high rate of speed
because it was necessary to get to the scene of the attempted suicide
as soon as possible. In an attempted suicide, or any medical
emergency, a few seconds or minutes in the response time may make
a difference in whether the person attempting suicide lives or dies. In
an attempted suicide it may be necessary to perform lifesaving
maneuvers such as CPR or first aid on the person. I know how to
perform these techniques. In addition, the family members of the
person are sometimes very emotional when a suicide is being
attempted and may not be able to perform emergency techniques
themselves.

      Although an ER unit is usually sent to the site of the attempted
suicide, sometimes ER personnel will not enter the place where the
suicide is being attempted because of security concerns. A law



                                   10
       enforcement officer needs to respond to the site of the emergency as
       soon as possible to secure it for the ER personnel.

             Sometimes calls to law enforcement agencies are reported as
       suicides but after further investigation turn out to be a murder. From
       my experience in law enforcement I knew it was important to arrive at
       this site as soon as possible to preserve evidence and separate
       witnesses. Separation of witnesses is desirable so one witness’s
       statement will not influence another witness’s version of the events.
             9.     I also thought it was safe to drive as fast as I did. I
       thought that the need to reach the scene of the attempted suicide in the
       manner that I did, including driving at speeds of up to 8[0] or 90
       mph[], outweighed the risks of taking a longer amount of time to get
       there. I had activated my emergency lights and sirens when I began
       the pursuit so as to give warning to other cars on this road. This
       incident took place at 2:30 pm in the afternoon so traffic was not
       heavy at this time of the day. In addition this street is in a rural part of
       Harris County and there is very little traffic on this street and very few
       residences. The streets were dry so the weather did not inhibit my
       patrol car. Visibility was also clear. In addition I have had
       experience in traveling at this rate of speed in my duties as a law
       enforcement officer.
              10. In this instance, I thought that a reasonably prudent
       officer under the same or similar circumstances could have believed
       that the need to reach the scene of the attempted suicide in the same
       manner that I did was justified and outweighed any clear risk of harm
       to the public in not responding in this manner.

And in his deposition, which Harris County attached to its summary-judgment

motion, Hudson testified that it was reasonable and safe for him to drive 80 miles

per hour on Magnolia Point Drive at 2:30 p.m. because the weather conditions

were clear and dry, it was a rural area, he was familiar with the road, and he had

experience driving at a high rate of speed in his duties as a law enforcement

officer.

                                           11
In his affidavit, Captain Staton testified, in pertinent part:

       I am a deputy constable with the office of Harris County
Constable Ron Hickman. I have been in law enforcement for
approximately 37 years and have been with Constable Hickman’s
office for 22 years. I am currently an Administrative Captain and
have 16 years’ experience in patrol duties, including automobile
accident investigations, some of which involved law enforcement
officers. I estimate that I have investigated over one hundred
accidents in my career, including approximately 50 involving law
enforcement officers. In the past, my duties included investigation
and review of accidents involving Precinct Four deputies. I have been
a patrol deputy in the field and have responded to situations like the
one Deputy Hudson did in this lawsuit where a law enforcement
officer was needed at the scene of an attempted suicide or a medical
emergency.

      In writing this affidavit I have reviewed the following
materials:

      1.     Texas Peace Officer’s Accident Report
      2.     Accident Report (County Auditor’s Form)
      3.     Affidavit signed by Deputy Hudson
      4.     Deposition transcript of Christopher Hudson

      From the facts set out in the above referenced records, I am of
the opinion that Deputy Hudson was acting in good faith when he
attempted to drive to the scene of the attempted suicide on August 18,
2010 on Magnolia Point Drive in Harris County, Texas.

      As stated in his affidavit, Deputy Hudson thought the need to
respond to the attempted suicide by traveling at a high rate of speed
was necessary to reach the site in order to save the life of a person
who might be dying.

      In my opinion, a reasonably prudent patrol deputy, under the
same or similar circumstances as faced by Deputy Hudson, could have
believed that the need to respond to the medical emergency
outweighed any risk of harm to the public in taking this action.



                                     12
       A person who has attempted suicide may be in dire need of
medical attention. A law enforcement officer may be needed at the
scene to perform CPR or first aid, or possibly secure the premises
until ER personnel arrive.

      From the facts set out in the referenced records and
deposition[], I am of the opinion and conclude that Deputy Hudson
exercised good faith when he decided to travel to the site of the
attempted suicide at a high rate of speed. I am of the opinion that a
reasonably prudent officer, under the same or similar circumstances as
faced by Deputy Hudson in this situation, could have believed that the
need to arrive at the scene quickly outweighed the risk of harm to the
public naturally resulting from that course of action.
       In reaching my opinion, I considered the following matters as
creating the need and urgency to respond as did Deputy Hudson on
the occasion in question:
       a.     Deputy Hudson received a call that a person had
attempted suicide by hanging himself. A person who has attempted to
hang himself is obviously in need of medical attention. Even if the
person has been cut down he may still be in need of medical attention.
A law enforcement officer is trained to administer CPR and first aid
and may be able to save a person’s life. The longer it takes for the
officer to arrive at the scene jeopardizes the safety of the person.
      b.     Based on the nature of the emergency that Deputy
Hudson was responding to, I think a reasonably prudent officer could
have believed it was necessary to drive as fast as he was driving. Law
enforcement personnel were needed at the scene of the attempted
suicide to secure the premises.
       c.    Deputy Hudson could of course have chosen not [to]
drive at the speed he was going. An officer has discretion as to what
speed he drives to an emergency. However, if an officer delays
arriving at the scene of a medical emergency, it may lessen the
chances that a person will survive.

        In reaching my opinion that Deputy Hudson was acting in good
faith, I know that when a peace officer drives at a speed that is above
the speed limit, even 80 to 90 mph, it can create the risk of an accident


                                   13
      and harm to others. However the risk is less when, as was the
      situation on this occasion, the area is rural and the streets are dry. I
      also note that Deputy Hudson activated his lights and sirens. By
      activating his emergency equipment he would have warned other
      vehicles that he was coming. This response also took place in the
      daytime with clear visibility, which was safer than driving at this rate
      at night. In addition the cause of the accident was actually the hump
      or bump in the road rather than the speed at which Deputy Hudson
      was driving.
            From the information I have reviewed I believe that Deputy
      Hudson was acting in good faith and doing what a reasonably prudent
      law enforcement officer could have believed was necessary in
      attempting to arrive at the site of the attempted suicide as soon as
      possible and trying to save the life of the person who had attempted
      suicide.
      In their testimony, Deputy Hudson and Captain Staton address both

considerations of the Chambers good-faith test. In his affidavit, Hudson averred

that he made the decision to travel on Magnolia Point Drive because he was

familiar with it and “thought it would be the quickest and safest route to the site.”

He noted that he made the decision to drive 80 miles per hour based on the need to

respond to the emergency.       And because an attempted suicide is a medical

emergency, it was necessary to get to the scene “as soon as possible”; “a few

seconds or minutes in the response time may make a difference in whether the

person attempting suicide lives or dies.” He further explained that even if a person

attempting suicide has been stopped, the person might still require medical

attention. And family members or emergency personnel may be unable to perform

lifesaving measures because of emotional reactions and security concerns, making


                                         14
it necessary for law enforcement to respond as soon as possible. Thus, Hudson’s

testimony demonstrates that he assessed the need for his action by considering the

seriousness of the situation and the necessity for his immediate presence at the

scene of the attempted suicide.

      Deputy Hudson also testified about alternative courses of action that he

could have taken to achieve a comparable result and his assessment of the pertinent

risks involved. He explained that he considered the alternative action of taking a

different route and driving at a slower speed, but he thought the need to drive at 80

to 90 miles per hour outweighed the risk of taking a longer amount of time to get to

the scene and he had activated his emergency lights and siren to warn other cars on

the road.

      In regard to risk, Deputy Hudson opined that the risk involved in speeding to

the scene was decreased because of the dry weather conditions that existed at the

time with clear visibility and very little traffic. Hudson explained that he had

experience driving his patrol car at high speeds and had activated his emergency

lights and siren in order to warn others that he was approaching.

      The Texas Supreme Court in Clark explained that the assessment of risk

may be established by affidavit testimony showing that the officer in question

assessed the specific circumstances affecting the risk involved in his chosen course

of action such as time of day, traffic, and weather and road conditions. 38 S.W.3d
15
at 586–87. Hudson noted his belief that a reasonably prudent officer under the

same or similar circumstances could have believed that the need to reach the scene

of the attempted suicide in the manner in which he did was justified and

outweighed any clear risk of harm to the public in not responding in this manner.

      Captain Staton explained that he based his opinion of Deputy Hudson’s

actions upon his review of Hudson’s affidavit and deposition testimony, the HCSO

accident report, and the County Auditor’s accident report. Staton averred that “a

reasonably prudent patrol deputy, under the same or similar circumstances as faced

by Deputy Hudson, could have believed that the need to respond to the medical

emergency outweighed any risk of harm to the public in taking this action.” Staton

explained that a law enforcement officer may be needed to perform CPR or first

aid and to secure the premises. He also discussed the alternative course of action

that Hudson could have taken by choosing not to drive at a higher speed, but noted

that delaying the arrival at the scene “may lessen the chances that a person will

survive.” And Staton discussed the factors that decreased the risk that Hudson

took by speeding, i.e., the dry weather conditions with clear visibility. He further

noted that the collision occurred in the daytime in a rural area, while Hudson had

his emergency lights and siren activated to warn other drivers. Finally, Staton

opined that Hudson, at the time of the collision, was acting in good faith and

“doing what a reasonably prudent law enforcement officer could have believed was



                                        16
necessary in attempting to arrive at the site of the attempted suicide as soon as

possible and trying to save the life of the person that had attempted suicide.”

      We conclude that Harris County’s summary-judgment evidence includes

facts that conclusively establish that a reasonable police officer, acting under the

same or similar circumstances as Deputy Hudson was at the time of the collision,

would have believed the decision to travel at a speed of 80 miles per hour to a

suicide in progress was justified. The summary-judgment evidence addresses the

Wadewitz factors, and both Hudson and Captain Staton articulate the facts upon

which their conclusions are reasonably based. Accordingly, we hold that Harris

County established Deputy Hudson’s good faith as a matter of law. See Wadewitz,
951 S.W.2d at 467.

      Because Harris County’s evidence established Deputy Hudson’s good faith

conclusively, the burden shifted to Southern to controvert that evidence by raising

a genuine issue of material fact.       To controvert Harris County’s summary-

judgment evidence on good faith, Southern had to show that no reasonable officer

in Deputy Hudson’s position could have thought that the facts justified his actions.

Clark, 38 S.W.3d at 581. Southern asserts that Harris County’s own conflicting

evidence establishes genuine issues of material fact as to whether Hudson was

responding to an actual emergency and was familiar with the area.




                                          17
      In his affidavit and deposition testimony, Deputy Hudson stated that he was

responding to a “priority one” call concerning a “suicide in progress” at a nearby

residence. However, the HCSO accident report, attached to both Harris County’s

summary-judgment motion and Southern’s response, states that the person

attempting suicide had been “cut down.”       Nevertheless, Hudson stated in his

affidavit testimony that he was responding to a “suicide in progress.”          The

Chambers good-faith test is “based on the officer’s perception of the facts at the

time of the event.” Wadewitz, 951 S.W.2d at 467; see also Chambers, 883 S.W.2d

at 656. Southern did not present any evidence controverting Harris County’s

evidence that Hudson thought he was responding to an attempted suicide.

      Deputy Hudson also stated in his affidavit testimony that he chose to drive

on Magnolia Point Drive because he “had traveled on this road before and was

familiar with it and thought it would be the quickest and safest route to the site.”

He further testified in his deposition that he was familiar with the area because he

had patrolled that “beat” and he had driven on Magnolia Point Drive “two or three”

times. Although Southern asserts that this evidence does not prove Hudson’s

degree of familiarity with the area, it attached no controverting evidence to its

summary-judgment response.

      Finally, Southern asserts that its evidence that Deputy Hudson received a

reprimand and one-day suspension for the collision conclusively establishes that



                                        18
his actions “were grossly negligent and/or reckless.” Southern further asserts that

this evidence demonstrates that at least one other officer, Hudson’s commanding

officer, and an accountability board, would not have acted as Hudson acted.

However, Southern misstates what it is required to show. To controvert Harris

County’s summary-judgment evidence on good faith, Southern had to do more

than show that a reasonably prudent officer could have reached a different

decision; it had to show that no reasonable officer in Deputy Hudson’s position

could have thought that the facts justified his actions. Clark, 38 S.W.3d at 581.

Additionally, an officer’s good faith is not rebutted by evidence that he violated the

law or department policy by taking the chosen action. Vasquez v. City of San

Antonio, No. 04-05-00707-CV, 2006 WL 1539636, at *4 (Tex. App.—San

Antonio June 7, 2006, no pet.) (mem. op.); Johnson v. Campbell, 142 S.W.3d 592,

596 (Tex. App.—Texarkana 2004, pet. denied).

      Harris County conclusively established, and Southern’s summary-judgment

evidence did not controvert, that Deputy Hudson acted in good faith at the time of

the collision. Accordingly, we hold that the trial court erred in denying Harris

County’s summary judgment on the ground that the trial court did not have

subject-matter jurisdiction over Southern’s suit.

      We sustain Harris County’s first, second, and third issues.




                                         19
                                    Conclusion

      We reverse the order of the trial court and render judgment dismissing

Southern’s suit against Harris County for want of jurisdiction.




                                              Terry Jennings
                                              Justice

Panel consists of Justices Jennings, Higley, and Sharp.




                                         20